COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


TENET HOSPITALS LIMITED, A
TEXAS LIMITED PARTNERSHIP,
D/B/A SIERRA MEDICAL CENTER, 

                            Appellant,

v.

SOCORRO S. AVILA, INDIVIDUALLY,
AS A WRONGFUL DEATH
BENEFICIARY, AND AS
INDEPENDENT EXECUTRIX OF THE
ESTATE OF FRANK L. AVILA,
DECEASED,

                            Appellee.
§

 

§

 

§

 

§

 

§

 

 § 

 §

 §

 §


No. 08-10-00293-CV

Appeal from the

243rd District Court

of El Paso County, Texas

(TC# 2009-825)


MEMORANDUM OPINION

 Pending before the Court is Appellant's unopposed motion for voluntary dismissal of this
appeal.  See Tex. R. App. P. 42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs
of appeal are assessed against Appellant.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice
June 15, 2011

Before Chew, C.J., McClure, and Rivera, JJ.